IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                                 March 10, 2015 Session

  DAWN NOLES MARTIN (GORHAM) ET AL. v. MATTHEW KENDALL
                      MARTIN ET AL.

                Appeal from the Chancery Court for Carroll County
                    No. 20-DR-147    Paul G. Summers, Judge


                No. W2014-01007-COA-R3-CV – Filed May 20, 2015


This is an appeal from the trial court‘s order modifying child support and setting
arrearage. The trial court‘s calculation of child support arrearage includes a set off for
credits given the Appellee Father for necessaries provided. The trial court also found that
Father was responsible for one-half of the children‘s private school tuition for the three
year period prior to Appellant Mother filing her petition for reimbursement of those
expenses. The trial court further found that the parties had sufficient income to continue
sending their children to private school and that each party should be responsible for one-
half of the costs of the private school tuition and fees. Mother appeals. We reverse in
part, vacate in part, and remand for a fresh determination of child support arrearages from
April 2007 forward, and sufficient findings on the issue of wage assignment in
accordance with this opinion.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the trial court is Affirmed in
                       Part; Vacated in Part and Remanded.

KENNY ARMSTRONG, J., delivered the opinion of the court, in which ARNOLD B. GOLDIN,
J., and BRANDON O. GIBSON, J., joined.

Thomas C. Gorham, Nashville, Tennessee, for the appellant, Dawn Noles Martin
(Gorham)

Steven L. West, Huntingdon, Tennessee, for the appellee, Matthew Kendall Martin

                                       OPINION

                            I.     Factual History and Procedure

      Appellant Dawn Noles Martin (―Mother‖) was divorced from Appellee Matthew
Kendall Martin (―Father‖) by a Divorce Judgment entered on October 9, 2000, in the
Chancery Court of Carroll County. At the time of divorce, the parties had a son, age
four, and a daughter, age two. At the time of the modification hearing in December 2013,
which is the subject of this appeal, the parties‘ son and daughter were 17 and 15,
respectively. The Divorce Judgment set Father‘s child support obligation at

             $350.00 per month . . . being paid as follows, namely [Father]
             shall pay [Mother‘s] car payment in the amount of $278.00
             per month and shall pay directly to the [Mother] the sum of
             $50.00 per week beginning October 13, 2000 and continuing
             each and every week thereafter until [Mother‘s] car is paid
             off, at which time the [Father] shall pay unto the [Mother] the
             sum of $87.50 per week pending further orders of the court.

Both of the payment options listed above created a payment schedule in excess of the
court ordered child support amount of $350.00 per month. The parties acknowledged
that Father paid child support through September 2003. We will analyze Father‘s child
support obligation based on the court ordered amount of $350.00 per month rather than
the schedule of payments outlined in the Divorce Judgment.

       In contradiction of the Divorce Judgment, the parties exercised equal parenting
time, alternating parenting time on a weekly basis. Accordingly, the parties mutually
agreed to cut Father‘s child support obligation in half because they were equally dividing
parenting time, but never obtained a court order approving the modification.

       In December 2000, Mother moved to Nashville. In August 2001, the parties‘ son
started school and moved in with Father. The parties‘ daughter continued to live
primarily with Mother. The parties still alternated weekends so that the children spent
every weekend together with one of the parents. This parenting schedule was maintained
until December 2009. From October 2003 through December 2009, Father paid no child
support, nor did he file a petition to modify support.

       In December 2009, the parties‘ son moved to Nashville and began living with
Mother. The parties agreed to send their son to a private high school. The testimony of
the parties conflicted as to what child support payments were actually made by Father in
2010. Upon cross examination, Father admitted he had no receipts or proof of child
support payments for the year 2010. In January 2011, Father began paying child support
via payroll deduction in the amount of $200 every two weeks, which is the equivalent of
$433.33 per month. Mother testified that the money paid by Father above the original
child support amount was for the children‘s private school tuition. Father argued that the
additional funds were given to Mother in order to ―help out,‖ but that they were not
                                            2
designated for tuition.

       Mother submitted a ledger of child support payments from October 2003 through
December 2012, which included interest on the unpaid amounts. Mother‘s ledger
indicated that Father should have paid $43,050 in child support but paid only $13,700
plus an additional $3,600 in tuition. Mother‘s ledger calculated the total amount owed by
Father to be $52,956.38, which consisted of $29,350.00 in unpaid support plus interest
owed in the amount of $23,606.38.

       On April 1, 2013, Mother filed a petition for contempt, to modify the marital
dissolution agreement1 and child support, and to reimburse for extraordinary expenses.
Thereafter, Father filed a counter-petition alleging that he made child support payments
directly to the parties‘ son in the amount of $725 per month from August 2001 through
December 2009. Mother testified that she never received any of these payments. Father
alleged that direct payments to the parties‘ son were for his housing, food, clothing,
transportation, healthcare, and education.

        The trial took place on December 13, 2013, and a final order was entered on
January 29, 2014. Both parties filed motions to alter or amend the trial court‘s final
order. A hearing was held on March 5, 2014, to address the motions to amend and clarify
the prior order of the court. An amended final order (which was actually an amended
parenting plan) was entered on April 17, 2014. In its order, the trial court gave Father a
$250 monthly credit for necessaries during the 76 month period when the parties‘ son
lived primarily with Father. This finding resulted in a child support arrearage of $100 per
month accruing interest at 12% annually from the due date. Based on this finding, the
trial court awarded Mother child support arrears in the amount of $23,983.31 including
medical expenses of $985.03. The trial court ordered Father to pay the arrears at a rate of
$468.88 per month.

       Father was also ordered to pay 50% of the private school tuition, plus 50% of any
fees and meal ticket, if required. Additionally, the trial court ordered the parties to share
equally in any additional school related-expenses. However, the trial court did not
specifically indicate what it meant by the term ―school related expenses.‖ The trial court
did expressly find that neither parent was ―financially able to incur the expense [of
private school education] alone, but relied upon the support and representations of the
other parent.‖ Mother was awarded a judgment in the amount of $17,204.25 for past

1
 We note that, although Mother‘s petition claims that the parties were divorced pursuant to a Final
Decree of Divorce that incorporated a Marital Dissolution Agreement, there is neither a Martial
Dissolution Agreement nor a Final Decree of Divorce in the record. However, the record does contain a
Divorce Judgment, in which the division of marital property and the pertinent information regarding the
parenting schedule and child support obligation is delineated.
                                                     3
tuition. This award was based in contract due to the fact that Father signed the school
contracts agreeing to be jointly and severally liable with Mother for tuition. The trial
court found that this judgment shall not be considered as child support for collection
purposes. The trial court granted Father‘s request for an injunction prohibiting child
support to be paid through the Tennessee Child Support Receipting Unit by wage
assignment. With regard to the parties‘ ability to work together, the trial court stated:

             The maxim that Equity looks on that as done which ought to
             be done applies. It appears to this court that the parents
             preferred to work out what they saw as an equitable
             relationship for the 76 month period ending in January 2010
             at which time the son returned to live with his mother. The
             court approves of the couple‘s ability to work out an equitable
             arrangement for the 76 months. . . .

The contempt petitions of both parties were denied, and each party was ordered to pay
their own attorney fees. Court costs were equally divided between the parties.

                                          II.       Issues

      Mother presents the following issues for review in this appeal:

             1. Did the Trial Court err in granting Father a credit against child support
                arrears for providing necessaries to one of the minor children for a
                period of 76 months?

             2. Did the Trial Court err in ordering father to pay an upward deviation for
                private school tuition, and then allowing Father to pay the school
                directly rather than pay his portion to Mother?

             3. Did the trial court err in finding the retroactive tuition awarded for the
                period of time after the filing of Mother‘s petition to be contractual
                rather than child support?

             4. Did the trial court err in refusing Mother‘s request that child support be
                paid through the Tennessee Child Support Receipting Unit via wage
                assignment, and granting a permanent injunction against mother seeking
                child support arrears to be paid through the Tennessee Child Support
                Receipting Unit?

      Father presents three issues for review in this appeal:
                                                4
              1. Did the trial court err in awarding Mother any child support arrearage?

              2. Did the trial court err in ordering that the Father pay an upward
                 deviation for private school tuition?

              3. Did the trial court err in ordering the Father to pay retroactive private
                 school tuition?

                                   III.   Standard of Review

       On appeal, the factual findings of the trial court are accorded a presumption of
correctness and will not be overturned unless the evidence preponderates against them.
See Tenn. R. App. P. 13(d). The trial court's conclusions of law are subject to a de novo
review with no presumption of correctness. Blackburn v. Blackburn, 270 S.W.3d 42, 47
(Tenn. 2008); Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993).
Mixed questions of law and fact are reviewed de novo with no presumption of
correctness; however, appellate courts have ―great latitude to determine whether findings
as to mixed questions of fact and law made by the trial court are sustained by probative
evidence on appeal.‖ Aaron v. Aaron, 909 S.W.2d 408, 410 (Tenn. 1995). Because child
support retains an element of discretion, we review these decisions based upon the
deferential ―abuse of discretion‖ standard. Richardson v. Spanos, 189 S.W.3d 720, 725
(Tenn. Ct. App. 2005). A trial court abuses its discretion when it causes an injustice by
applying an incorrect legal standard, reaching an illogical decision, or by resolving the
case ―on a clearly erroneous assessment of the evidence.‖ Henderson v. SAIA, Inc., 318
S.W.3d 328, 335 (Tenn. 2010) citing Lee Medical, Inc. v. Beecher, 312 S.W.3d 515, 524
(Tenn. 2010). Discretionary decisions must, however, take the applicable law and the
relevant facts into account. Ballard v. Herzke, 924 S.W.2d 652, 661 (Tenn. 1996).

                                          IV.       Analysis

                             A. Calculation of Child Support Arrearage

       To begin our analysis, we first address the issue of whether the trial court erred in
calculating the child support arrearage. The trial court‘s order found that Father owed a
child support arrearage in the amount of $23,983.31, which included medical expenses of
$985.03 and interest on all unpaid amounts at a statutory rate of 12% interest. The trial
court ordered Father to make monthly payments of $468.88 toward the arrearage until the
amount was paid in full.

       With regard to necessaries provided on behalf of the children, the trial court found
that ―expenses for child care necessities were incurred for both parents for the 76 month

                                                5
period ending in January 2010.‖ Citing this Court‘s opinion in Netherton v. Netherton,
No. 01-A-01-9208-PB00323, 1993 WL 49556 (Tenn. Ct. App. Feb. 26, 1993), the trial
court determined that ―[i]t is equitable for this Court to consider necessary child care
expenses and give credit for such expenditures against [a] child support arrearage.‖ The
trial court granted Father a credit of $250.00 per month for each of the 76 months that the
parties‘ son lived primarily with Father. The trial court found a resulting balance of $100
per month, which accrued interest at 12% from the due date. Father argues that the trial
court erred in failing to give him credit in the full amount of $350 per month for expenses
Father paid for the benefit of the parties‘ son during the 76 months that each child lived
primarily with one parent. Mother argues that the trial court erred in giving Father any
credit for supporting their son during the 76 month period.

      A child support order is a judgment, enforceable in the same manner as any other
judgment issued by a court of law. See Tenn. Code Ann. § 36–5–101(f)(1); Nash v.
Mulle, 846 S.W.2d 803, 804 (Tenn. 1993). The relevant statute in Tennessee provides:

             Any order for child support shall be a judgment entitled to be
             enforced as any other judgment of a court of this state, and
             shall be entitled to full faith and credit in this state and in any
             other state. Such judgment shall not be subject to
             modification as to any time period or any amounts due prior
             to the date that an action for modification is filed.... If the full
             amount of child support is not paid by the date when the
             ordered support is due, the unpaid amount is in arrears, shall
             become a judgment for the unpaid amounts, and shall accrue
             interest from the date of the arrearage, at the rate of twelve
             percent (12%) per year. All interest that accumulates on
             arrearages shall be considered child support.

Tenn. Code Ann. § 36-5-101(f)(1).

       Prior to 1987, a child support order could be modified retroactively under certain
limited circumstances. See Rutledge v. Barrett, 802 S.W.2d 604, 605–06 (Tenn. 1991).
In 1987, Tennessee amended its statutes to remove the authority of state courts to forgive
arrears in child support cases. Id. at 606. The 1987 amendment to our state statute
―specifically bars retroactive modification‖ of a valid child support order. Id. at 607.
Thus, once child support payments become due, they cannot be altered, reduced, or
forgiven by the courts of this state. Id.; see also Alexander v. Alexander, 34 S.W.3d
456, 460 (Tenn. Ct. App. 2000); Netherton v. Netherton, 1993 WL 49556, at *2;
Johnson v. Johnson, No. E2003-00130-COA-R3-CV, 2003 WL 22258180, at *3 (Tenn.
Ct. App. Sept. 29, 2003).
                                              6
       Therefore, trial courts are without authority to forgive any portion of child support
arrearages prior to the filing of a petition to modify the child support obligation. Such
forgiveness constitutes an unlawful retroactive modification of a valid child support
order. See Brown v. Heggie, 876 S.W.2d 98, 101 (Tenn. Ct. App. 1993); Buettner v.
Buettner, 183 S.W.3d 354, 358 (Tenn. Ct. App. 2005); State ex rel. Whitley v. Lewis,
244 S.W.3d 824, 829–30 (Tenn. Ct. App. 2007); State ex rel. Estes v. Estes, No. E2011-
01067-COA-R3CV, 2012 WL 826595, at *4-5 (Tenn. Ct. App. Mar. 13, 2012).

        Although a trial court may not retroactively modify a parent‘s support obligation,
this Court has authored numerous opinions regarding the authority of trial courts to offset
child support arrears based on the obligor‘s expenditures to provide necessaries for the
child. See Peychek v. Rutherford, No. W2003-01805-COA-R3JV, 2004 WL 1269313, at
*4 (Tenn. Ct. App. June 8, 2004); Brownyard v. Brownyard, No. 02A01-9803-CH-
00063, 1999 WL 418352 (Tenn. Ct. App. June 22, 1999); Hartley v. Thompson, 01A01-
9502-CV-00044, 1995 WL 296202 (Tenn. Ct. App. May 17, 1995); Oliver v. Oczkowicz,
No. 89-396-II, 1990 WL 64534 (Tenn. Ct. App. May 18, 1990). In Oliver, this Court
allowed ―a credit for voluntary payments made on behalf of the children only where the
payment is for the children's necessaries which are not being supplied by the custodial
parent.‖ Id., 1990 WL 64534 at *2. ―The obligation to provide necessaries requires the
provision of appropriate food, shelter, tuition, medical care, legal services, and funeral
expenses as are needed.‖ Peychek, 2004 WL 1269313 at *4. ―In order to maintain a
successful claim for necessaries, [Father] ‗must prove: (1) that the child needed the
particular goods or services that were provided, (2) that [Mother] had a legal obligation to
provide the goods or services, (3) that [Mother] failed to provide the goods or services,
and (4) the actual cost of these goods or services.‘‖ Id. (quoting Hooper v. Moser,
M2001-02702-COA-R3-CV, 2003 WL 22401283, at *3 (Tenn. Ct. App. Oct. 22, 2003)).
The rationale is that a credit against a child support arrearage is not a retroactive
modification of support but is given in recognition ―that the obligor parent provided the
support the court ordered in the first place.‖ Netherton, 1993 WL 49556, at *2.
        At the time of the parties‘ divorce, the children were very young. During the trial,
Mother testified that it was in their son‘s best interest to live with his Father full time
when he started kindergarten in August 2001. At that time, the parties‘ daughter began
attending pre-school in Nashville and resided primarily with Mother. The parties
alternated weekends with the children, and, during the summer, they alternated weeks so
that the children were together often.

       In arguing that Father should not receive any credit for the support of their son
over a six year period, Mother relies on a phrase from Peychek that credits against
necessaries should only be granted if such payments are for necessaries that the custodial
parent ―either failed to provide or refused to provide.‖ Peychek, 2004 WL 1269313 at
                                             7
*4. Mother testified that she never refused to pay for necessaries for the parties‘ son.
However, she also testified that each party provided for the child in his or her care. With
regard to the necessary support that Father provided for the parties‘ son from the period
of August 2001 through December 2009, Mother testified as follows:

              Q.     . . . he paid for food, clothing, shelter, school-related
              things, the same kind of things you‘ve testified that you‘ve
              done for the children since they‘ve been with you. You are
              not willing to give him any credit at all for having done
              that—

              A.     No

                                            ***

              Q.     . . . you know he paid for those things don‘t you?

              A.     I‘m sure that he did, as I did for [our daughter].

       Mother further argues that Father did not prove that Mother had a legal obligation
to provide necessaries for son. However, the original Divorce Judgment clearly states
that ―the parties shall enjoy joint legal custody of the parties‘ minor children with
[Mother] having physical custody of the parties‘ minor children.‖ Moreover, in
Tennessee, children have a right of support from both parents, who are ―equally and
jointly charged with their care, nurture, welfare, education and support.‖ Tenn. Code
Ann. § 34-1-102(a) (2005). Parents have a duty to support their children until the
children reach the age of majority or graduate from high school, whichever occurs later.
See Tenn. Code Ann. § 34-1-102(a), (b) (2005); see also Kirkpatrick v. O'Neal, 197
S.W.3d 674, 679 (Tenn. 2006). Under Tennessee law, Mother has a legal obligation to
support her son, and Mother‘s testimony clearly reflects the parties‘ agreement for each
to provide support and necessaries for the child in his or her custody.

       The trial court gave Father a $250 monthly credit against the necessaries he
provided to his son for items such as housing, food, clothing, and healthcare. Although
Father argued that he spent an average of $750 per month in caring for his son, the trial
court only gave him credit for $250 each month. Our opinion in Peycheck clearly states
that the credit for necessaries cannot exceed the amount of support due for the period
during which the necessities were furnished. Peychek, 2004 WL 1269313, at *4 (Tenn.
Ct. App. Jun. 8, 2004). Father concedes this point. However, he maintains his argument
that the trial court should have given him full credit for his monthly child support
obligation of $350. In light of the testimony of both parties at trial, including Father‘s
                                              8
testimony as to his monthly expenses and the necessaries that he provided to the parties
son, we conclude that the trial court did not abuse its discretion in awarding Father a
$250 per month credit for necessaries.

       Mother cites to the Peycheck opinion to support her position that any credit for
necessaries sounds in contract and must be commenced within six years after the
necessaries were provided. Peycheck, 2004 WL 1269313 at *3 (citing Foster v. Adcock,
161 Tenn. 217, 220, 30 S.W.2d 239, 240 (Tenn. 1930)); Tenn. Code Ann. §28-3-109(a)
(3) (2001). We agree. Because Mother‘s petition to modify support was filed in April
2013, Father is time-barred from receiving any credit for necessaries prior to April 2007.
The trial court credited Father $250 per month for 76 months beginning in October 2003
and ending in January 2010. Because Father is not entitled to receive a credit prior to
April 2007, we vacate the award and remand to the trial court to make a fresh
determination of the arrearages from April 2007 forward.

                                      B.     Tuition

        With regard to the tuition, the record contained four separate tuition contracts that
both parties signed for their son for the 2010-2014 school years, and two for their
daughter for the 2012-2014 school years. These contracts make each party jointly and
severally liable for the full cost of tuition and school expenses listed in the contract. The
trial court determined that the majority of these costs were paid by Mother. The trial
court also made a specific finding that the total of the parties‘ individual incomes was in
excess of $90,000, which it found ―sufficient such that the parties can afford to send the
children to private school.‖

       At the time of the parties‘ divorce, the children were too young to go to school,
and the Divorce Judgment was silent on the issue of private school. The trial court cited
the cases of Richardson v. Spanos, 189 S.W.3d 720 (Tenn. Ct. App. 2005) and Kraus v.
Thomas, No. M2012-00877-COA-R3-CV, 2013 WL 2612458 (Tenn. Ct. App. 2013) in
support of its conclusion that the parties can afford to send the children to private school.
Furthermore, the trial court found that both parents had agreed to ―be equally liable for
the cost of educating their children.‖ For these reasons, the trial court found that:

              [E]ach parent is liable for one half of the costs of the private
              school tuition and fees. From 6/10/2010 until 11/25/2013, the
              agreed upon private school tuition and expense amounted to
              $41,308.50 obligating each parent equally results in father
              owing $20,654.25 toward which father has paid $3,450.00 for
              a net amount of $17,204.25.

                                             9
Additionally, the trial court found Father to be responsible for 50% of any future tuition
and costs, including a meal ticket, if required. The trial court held that tuition and fees
could be paid directly to the school by either parent and that any additional school related
expense would be borne equally by the parties, with each party paying 50%.

       The Tennessee Child Support Guidelines specifically address educational
expenses as a deviation from the standard child support amounts. The child support
provisions under the old guidelines stated that ―[e]xtraordinary educational expenses . . .
shall be added to the percentage calculated in the above rule [setting out the percentage
of net income to be paid as child support].‖ Barnett v. Barnett, 27 S.W.3d 904, 907
(Tenn. 2000) (emphasis added). However, ―[i]n 2005 the child support guidelines were
revised to provide that additional support for extraordinary educational expenses should
be calculated separately and ‗may‘ be added to the basic support award.‖ Kaplan v.
Bugalla, 188 S.W.3d 632, 638 n. 9 (Tenn. 2006). This Court has previously determined
that the change in wording under the Guidelines from ―shall‖ to ―may‖ grants the trial
court discretion in determining payment of private school tuition. Johnson v. Johnson,
No. M2008-00236-COA-R3-CV, 2009 WL 890893, at *10 (Tenn. Ct. App. Apr. 2,
2009).

       The current child support guidelines provide:

              (i)     Extraordinary educational expenses may be added to
                      the presumptive child support as a deviation.
                      Extraordinary education expenses include, but are not
                      limited to, tuition, room and board, lab fees, books,
                      fees, and other reasonable and necessary expenses
                      associated with special needs education or private
                      elementary and/or secondary schooling that are
                      appropriate to the parents' financial abilities and to the
                      lifestyle of the child if the parents and child were
                      living together.

              (ii)    In determining the amount of deviation for
                      extraordinary educational expenses, scholarships,
                      grants, stipends, and other cost-reducing programs
                      received by or on behalf of the child shall be
                      considered.

              (iii)   If a deviation is allowed for extraordinary educational
                      expenses, a monthly average of these expenses shall be

                                              10
                     based on evidence of prior or anticipated expenses and
                     entered on the Worksheet in the deviation section.

Tenn. Comp. R. & Regs. 1240-2-4-.07(2)(d)(1). When making a deviation from the
presumptive amount of support, the court must detail ―the basis for the deviation and the
amount the child support order would have been without the deviation.‖ Tenn. Code Ann.
§ 36-5-101(e)(1)(A); Tenn. Comp. R. & Regs. 1240-2-4-.07(1)(b). The Guidelines
further explain the requirements for deviating from the presumptive child support amount
stating in pertinent part:
               (c) When ordering a deviation from the presumptive amount
               of child support established by the Guidelines, the tribunal's
               order shall contain written findings of fact stating:

              1. The reasons for the change or deviation from the
                 presumptive amount of child support that would have
                 been paid pursuant to the Guidelines; and

              2. The amount of child support that would have been
                 required under the Guidelines if the presumptive amount
                 had not been rebutted; and

              3. How, in its determination,

              (i)    Application of the Guidelines would be unjust or
                     inappropriate in the particular case before the tribunal;
                     and

              (ii)   The best interests of the child for whom support is
                     being determined will be served by deviation from the
                     presumptive guideline amount.

Tenn. Comp. R. & Regs. 1240-2-4-.07(1)(c).

       ―[T]he guidelines contemplate private school tuition to be an ‗extraordinary
educational expense‘ because the tuition exceeds or departs from the cost of public
schooling.‖ Barnett, 27 S.W.3d at 907. ―[P]ayment of extraordinary educational expenses
is a separate component of an obligor's [basic child support obligation]‖ and a trial court
―can order the obligor to pay less than the full amount of a child‘s (or children‘s)
extraordinary educational expenses, depending upon the proof in a particular case.‖
Kaplan, 188 S.W.3d at 636; Richardson, 189 S.W.3d at 728-29 (holding that ―this court
has consistently approved arrangements requiring the non-custodial parent to pay only a
                                              11
portion of the private school expenses even when the non-custodial parent's income far
exceeds that of the primary residential parent.‖).

        Here, the trial court specifically found that ―mother and father‘s individual
incomes total over $90,000, which is sufficient such that the parties can afford to send the
children to private school.‖ However, in making this determination, the trial court failed
to consider the cost of private school tuition in light of the significant increase in Father‘s
monthly child support obligation as well as the monthly arrearage payment that Father
will now pay as a result of the trial court‘s order. The trial court determined Father‘s
gross monthly income to be $4,501.00. Our review of the record indicates that the
deductions from Father‘s income for federal income taxes and FICA are $806.83 per
month. Father‘s basic child support obligation was determined by the trial court to be
$806.40 per month. The trial court also ordered Father to pay $468.88 each month
toward Father‘s child support arrearage. Mother testified that the cost of tuition for both
children was approximately $14,950 for the 2013-2014 school year. Under the order of
the trial court, Father‘s portion of the tuition payments would be approximately $623 per
month (not including any ―school-related expenses‖). When we consider the payments
ordered by the trial court in addition to the $806.83 Father pays each month for his
federal income taxes and FICA payments, Father is left with less than $1,800.00 to pay
all of his expenses. The children‘s best interest must be tempered by Father‘s ability to
pay. The evidence in the record preponderates in favor of a finding that the addition of
50% of the children‘s tuition would be unjust and inappropriate in this case given
Father‘s limited income. Therefore, we reverse this portion of the trial court‘s order.

        Father has also requested a determination regarding his obligation to reimburse
Mother for private school tuition that she paid in the three years prior to filing her
petition. The trial court found that Father was responsible for one-half of the costs that
Mother incurred sending the children to private school for the years 2010 through 2013
and granted Mother a judgment for $17,204.25 for past tuition. We do not reach this
issue, however, because Mother specifically waived it during her testimony before the
trial court. Mother testified as follows:

              Q.     Now, you‘re not asking this Court to re—to order Mr.
              Martin to reimburse you for tuition for the past three years,
              are you?

              A.     No, absolutely not. Just from the date or just this
              contract year, from the – my date of filing.

              Q.     Okay. So from the day you filed this action –

                                              12
              A.     Yes.

              Q.     -- forward you‘re asking? Okay.

       In Mother‘s reply brief, she also states that she

              does not contest that the judgment of $17,204.25 for past
              tuition paid by Mother should not have been granted. While
              Mother asked for such relief in her Petition and Amended
              Petition, Mother testified at trial that she was . . . seeking
              tuition from the date of filing her Petition in April 2013
              forward.

Insofar as there was: (1) no mention of private school education in the Divorce Judgment;
(2) no subsequent court order or written agreement between the parties regarding private
school education for the parties‘ children; and (3) Mother specifically waived this issue,
we reverse the judgment against Father in the amount of $17,204.25 for tuition payments
incurred by Mother from June 2010 through November 2013.

       From January 2011 through June 2012, Father paid his child support via payroll
deduction in the amount of $200 every two weeks. This resulted in an overpayment of
$83.33 per month. From July 2012 through November 2013, Father paid his child
support via payroll deduction in the amount of $250 every two weeks, which resulted in
an overpayment of $191.67 per month. Mother testified that the money paid by Father
above the original child support amount was for the children‘s private school tuition.
Father argued that the additional funds were given to Mother in order to ―help out,‖
because she said she needed more money but that they were not designated for tuition.

       Both parties testified that the money Father paid each month went into an account
Mother set up to receive those funds. The trial court found that Father had an overage of
$3,450 that should be credited to Father‘s obligation for tuition payments for the years
prior to Mother filing her petition for modification. ―The court may credit an obligor
parent‘s overpayments against arrearages in some circumstances.‖ Dewerff v. Dewerff,
M2004-01283-COA-R3-CV, 2005 WL 2104736 (Tenn. Ct. App. 2005) (citing Koehler v.
Koehler, 559 S.W.2d 944, 950 (Tenn. Ct. App. 1977)). As we have held that this issue
was waived and Mother specifically testified that she was not seeking tuition payments
for any period prior to the filing of her petition, we conclude that any overage should be
credited toward Father‘s child support arrearage. In light of our holdings in this case with
regard to tuition, we pretermit Mother‘s questions regarding whether the trial court erred
in allowing Father to pay the school directly rather than pay his portion to Mother and
whether a particular portion of the retroactive tuition was contractual.
                                             13
                C.      Payment of Support through Wage Assignment

        The final issue under review is whether the trial court erred in denying Mother‘s
request for child support to be paid through the Tennessee Child Support Receipting Unit
by wage assignment and by granting a permanent injunction against mother seeking child
support arrearages to be paid through the Tennessee Child Support Receipting Unit by
wage assignment. The final order of the trial court is not clear on this issue; it simply
states that ―Father‘s motion for injunctive relief against enforcement of January 29, 2014
is granted.‖ In reviewing Father‘s motion for a restraining order and to temporarily
approve child support and tuition payments, Father requested that the trial court issue an
order restraining Mother and the child support office from issuing a wage assignment
against Father‘s wages.‖

       Tennessee Code Annotated Section 36-5-501(a)(2) requires payment of child
support by wage assignment ―unless the court finds good cause not to order wage
assignment.‖(emphasis added). ―Good cause‖ shall only be established by proof that
payment by wage assignment is not in the best interest of the child, or that there is a
written agreement between the parties providing for ―alternative arrangements.‖ Id. If
the court finds good cause, it shall state specifically why the wage assignment is not in
the best interest of the child. Id.; see also State ex rel. Rickard v. Holt, No. M2009-
01331-COA-R3-CV, 2010 WL 1240894, at *3 (Tenn. Ct. App. Mar. 30, 2010); Reeder v.
Reeder, 375 S.W.3d 268, 276-77 (Tenn. Ct. App. 2012).

       Tennessee Rule of Civil Procedure 52.01 states that ―[i]n all actions tried upon the
facts without a jury, the court shall find the facts specially and shall state separately its
conclusions of law and direct the entry of the appropriate judgment.‖ Although the trial
court made extensive findings of fact in this case, there is nothing in the record to
indicate the findings of the trial court with regard to its decision to grant Father‘s request
for injunctive relief regarding wage assignment. Specifically, there is no finding as to
why the wage assignment is not in the best interest of the children. Additionally, both
parties reference a recent bankruptcy filed by Father. Our record is devoid of any
documents or orders regarding Father‘s most recent bankruptcy, other than one order
unsigned by the judge submitted in the appendix to Mother‘s reply brief. Regardless,
there is no indication that the trial court considered the alleged bankruptcy in relieving
Father of wage assignment. Because there are insufficient findings to justify such relief,
we vacate this portion of the trial court‘s order and remand for sufficient findings of fact
as required under Tennessee Rule of Civil Procedure 52.01.

                                        V.     Conclusion


                                             14
       For the foregoing reasons, we vacate the trial court‘s determination of the child
support arrearage and remand for a fresh determination in accordance with this opinion.
We reverse the trial court‘s judgment against Father in the amount of $17,204.25 for past
due tuition. We reverse the trial court‘s order requiring Father to pay 50% of the
children‘s tuition and school related expenses for private school. We vacate the portion
of the trial court‘s order regarding payment of child support through wage assignment
and remand for sufficient findings of fact required under Tennessee Rule of Civil
Procedure 52.01. Costs of the appeal are assessed equally against the parties, and their
sureties, for all of which execution may issue if necessary.


                                                _________________________________
                                                KENNY ARMSTRONG, JUDGE




                                           15